UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly periodendedSeptember 30, 2011. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company. See definition of “large accelerated filer”, "accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofSeptember 30, 2011there were44,550,936 shares of common stock, par value $0.001 per share, outstanding. PLX TECHNOLOGY, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDEDSEPTEMBER 30, 2011 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets atSeptember 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three andnine months endedSeptember 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for thenine months endedSeptember 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 6. Exhibits 38 Signature 39 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Goodwill Other acquired intangible assets, net Long-term marketable securities Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued commissions Short term note payableand capital lease obligation Other accrued expenses Total current liabilities Long term borrowing against line of credit - Long term note payable and capital lease obligation Total liabilities Stockholders' Equity: Common stock, par value 45 45 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Net revenues $ Cost of revenues Gross margin Operating expenses: Research and development Selling, general and administrative Acquisition and restructuring related costs Amortization of acquired intangible assets Total operating expenses Income (loss) from operations ) ) Interest income (expense) and other, net ) (1
